     Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 1 of 14. PageID #: 711




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 Thogus Products Company,                        Case No. 1:20cv1887

                               Plaintiff,
                 -vs-                            JUDGE PAMELA A. BARKER


 Bleep, LLC,                                     MEMORANDUM              OPINION        AND
                                                 ORDER
                               Defendant



         Currently pending is Defendant Bleep, LLC’s Motion to Quash or, in the Alternative, for

Protective Order. (Doc. No. 32.) Plaintiff Thogus Products Company filed a Brief in Opposition on

February 26, 2021, to which Defendant replied on March 2, 2021. (Doc. Nos. 36, 37.) For the

following reasons, Defendant’s Motion is GRANTED as set forth herein.

I.       Background

         On July 20, 2020, Plaintiff Thogus Products Company (“Thogus”) filed a Complaint against

Defendant Bleep, LLC (“Bleep”) in the Cuyahoga County Court of Common Pleas asserting claims

for (1) breach of contract, and (2) enforcement of Molder’s and Moldbuilder’s Lien Rights pursuant

to Ohio Rev. Code §§ 1333.29 through 1333.34. (Doc. No. 1-1.) Bleep removed the action to this

Court on August 25, 2020 on the basis of diversity jurisdiction. (Doc. No. 1.) The parties

subsequently filed a Motion for a stay pending non-binding mediation, which the Court granted on

September 9, 2020. (Doc. No. 6.)

         After mediation proceedings were unsuccessful, the stay was lifted and Thogus was granted

leave to file its First Amended Complaint. (Doc. Nos. 8-2, 11.) On December 29, 2020, Bleep filed

an Answer and Verified Counterclaims. (Doc. No. 12.) Among other things, Bleep asserts a
 Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 2 of 14. PageID #: 712




counterclaim for breach of contract based on Thogus’s alleged failure to immediately release Bleep’s

bailed property. (Id. at ¶¶ 150-166.) On December 30, 2020, Bleep filed a Motion for Preliminary

and Permanent Injunction, in which it seeks an order requiring Thogus to return Bleep’s bailed

property. (Doc. No. 15.) Thogus filed a Brief in Opposition on January 12, 2021, to which Bleep

replied. (Doc. Nos. 18, 19.)

       On January 19, 2021, Thogus filed a Motion for Expedited Discovery, in which it sought an

order requiring Bleep to respond to Thogus’s First Set of Requests for Production of Documents

within seven (7) days after service. (Doc. No. 20.) The discovery requests at issue consisted of

nineteen (19) Requests for Production. (Doc. No. 24-1.) These Requests sought an array of

documents relating to the parties’ underlying breach of contract claims, including (1) “all design

specifications” for Bleep’s DreamWay and DreamPort products; (2) “all documents that refer and/or

relate to” testing of those products; (3) “all customer complaints” for those products from March 2018

to the present; (4) “all Communications” relating to problems, concerns or complaints regarding the

Smooth-Bor Hose; (5) “all Documents” relating to inspections performed by Bleep with respect to

“any goods manufactured by Thogus;” (6) “all Documents” relating to Bleep’s temporary operating

procedures, remediation procedures, and risk assessment as referred to in Paragraph 114 of Bleep’s

Counterclaim; (7) “all Documents” that identify Bleep’s sales figures for the DreamWay and

DreamPort product from March 11, 2019 through the present; and (8) “all Documents” that identify

the portion of sales of those products that involved goods manufactured by Thogus. (Id.) Bleep

opposed the Motion on numerous grounds. (Doc. No. 24.)




                                                  2
 Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 3 of 14. PageID #: 713




       On January 28, 2021, this Court denied Thogus’s Motion on the grounds that its discovery

requests were overly broad and not narrowly tailored to either of the specific issues raised in Bleep’s

Motion for Preliminary Injunction, i.e., (1) Bleep’s “good faith” basis for disputing Thogus’s demand

for payment; and/or (2) Bleep’s alleged irreparable harm. (Doc. No. 30.) On that same date, the

Court conducted a Case Management Conference (“CMC”), during which it set a Preliminary

Injunction hearing for March 12, 2021. (Doc. Nos 28, 29.) The Court also set a discovery deadline

of December 31, 2021. (Id.)

       On February 18, 2021, Thogus served Subpoenas on fifteen (15) of Bleep’s customers. (Doc.

Nos. 32-3 through 32-17.) The Subpoenas are identical and seek the production of the following

twenty (20) categories of documents:

       1.      Copies of any and all distributorship agreements with Bleep for the sale of
               the DreamWay and/or DreamPort products.

       2.      Copies of all agreements and/or contracts with Bleep for the sale of
               DreamWay and/or DreamPort products.

       3.      Copies of all design specifications for the DreamWay, including any
               modifications to the original design specifications.

       4.      Copies of all Documents that refer and/or relate to product testing performed
               on the DreamWay.

       5.      Copies of all design specifications for the DreamPort, including any
               modifications to the original design specifications.

       6.      Copies of all Documents that refer and/or relate to product testing performed
               on the DreamPort.

       7.      Copies of any and all Communications regarding design changes to the
               DreamWay.

       8.      Copies of any and all Communications regarding design changes to the
               DreamPort.


                                                  3
Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 4 of 14. PageID #: 714




    9.     Copies of any and all customer complaints regarding the DreamWay from
           March 1, 2018 through the present.

    10.    Copies of any and all customer complaints regarding the DreamPort from
           March 1, 2018 through the present.

    11.    Copies of all Documents that identify the quantity of DreamWay products
           sold in calendar years 2018, 2019, 2020, and 2021 (year to date), respectively.

    12.    Copies of all Documents that identify the annual sales revenue for the
           DreamWay in calendar years 2018, 2019, 2020, and 2021 (year to date),
           respectively.

    13.    Copies of all Documents that identify the quantity of DreamPort products sold
           in calendar years 2018, 2019, 2020, and 2021 (year to date), respectively.

    14.    Copies of all Documents that identify the annual sales revenue for the
           DreamPort in calendar years 2018, 2019, 2020, and 2021 (year to date),
           respectively.

    15.    Copies of all Documents that refer and/or relate to the most recent, modified
           version of the DreamWay (the "NextGen DreamWay").

    16.    Copies of all Documents that identify the quantity of the NextGen DreamWay
           products sold in calendar years 2018, 2019, 2020, and 2021 (year to date),
           respectively.

    17.    Copies of all records that identify the annual sales revenue for the NextGen
           DreamWay for calendar years 2019, 2020, and 2021 (year to date),
           respectively.

    18.    Copies of all Documents that refer and/or relate to the most recent, modified
           version of the DreamPort (the "NextGen DreamPort").

    19.    Copies of all Documents that identify the quantity of the NextGen DreamPort
           products sold in calendar years 2018, 2019, 2020, and 2021 (year to date),
           respectively.

    20.    Copies of all records that identify the annual sales revenue for the NextGen
           DreamPort for calendar years 2019, 2020, and 2021 (year to date),
           respectively.




                                              4
    Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 5 of 14. PageID #: 715




See, e.g., Doc. No. 32-3 at PageID#s 546-547. The Subpoenas command the recipients to produce

responsive documents to Thogus’s counsel in downtown Cleveland by March 8, 2021; i.e., four days

prior to the Preliminary Injunction Hearing. (Doc. Nos. 32-3 through 32-17.) The Subpoena

recipients are located across the United States in North Carolina, Texas, Washington, New

Hampshire, Illinois, Arizona, Florida, and New Jersey. (Id.) One of the Subpoena recipients is

located in Maineville, Ohio, which is approximately 225 miles from downtown Cleveland. (Doc.

No. 32-3.)

        On February 19, 2021, counsel for Bleep conferred with counsel for Thogus and requested

that Thogus withdraw the Subpoenas. (Doc. No. 32-1 at pp. 4-5.) Thogus refused to do so. (Id.)

        On February 22, 2021, Bleep filed a Motion to Quash the Subpoenas or, in the alternative, for

a Protective Order. (Doc. No. 32.) Thogus filed a Brief in Opposition on February 26, 2021, to which

Bleep replied on March 2, 2021. 1 (Doc. Nos. 36, 37.)

II.     Legal Standard

        The Federal Rules of Civil Procedure provide that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs

of the case....” Fed. R. Civ. P. 26(b)(1). “Relevance is construed very broadly for discovery

purposes.” Doe v. Ohio State Univ., 2018 WL 1373868 at *2 (S.D. Ohio Mar. 19, 2018) (citations

omitted)). The concept of relevance, however, is not unlimited. Averett v. Honda of Am. Mfg., Inc.,

2009 WL 799638 at *2 (S.D. Ohio March 24, 2009). While a plaintiff should “not be denied access

to information necessary to establish her claim,” a plaintiff may not be “permitted to ‘go fishing’ and




1
 Meanwhile, on February 24, 2021, the parties filed a Joint Stipulated Protective Order, which was entered the next day.
(Doc. Nos. 33, 34.)
                                                           5
 Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 6 of 14. PageID #: 716




a trial court retains discretion to determine that a discovery request is too broad and oppressive.” In

re Ohio Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (quoting Surles v.

Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). See also Gallagher v. Anthony, 2016 WL

2997599 at *1 (N.D. Ohio May 24, 2016) (“[D]istrict courts have discretion to limit the scope of

discovery where the information sought is overly broad or would prove unduly burdensome to

produce.”).

       Several specific discovery rules are relevant to the instant Motion. Rule 45 of the Federal

Rules of Civil Procedure governs third-party subpoenas. Under Rule 45(a), parties may command a

nonparty to, among other things, testify in deposition and/or produce documents. Fed. R. Civ. P.

45(a)(1). Rule 45(c)(2) provides that “[a] subpoena may command . . . production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(2). Rule

45(d)(3)(A) further provides that the issuing court “must quash or modify a subpoena that (i) fails to

allow a reasonable time to comply; (ii) requires a person to comply beyond the geographical limits

specified in Rule 45(c)(2); (iii) requires disclosure of privileged or other protected matter, if no

exception or waiver applies; or (iv) subjects a person to undue burden.” Fed. R. Civ. P.

45(d)(3)(A)(iii)-(iv). In addition, a court may quash or modify a subpoena that requires the disclosure

of a trade secret or other confidential research, development, or commercial information. Fed. R.

Civ. P. 45(d)(3)(B). See United States v. Tenn. Walking Horse Breeders' and Exhibitors Ass'n, 727

Fed. Appx 119, 123 (6th Cir. 2018) (“A court must protect a non-party subject to a subpoena if it




                                                  6
    Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 7 of 14. PageID #: 717




‘requires disclosure of privileged or other protected matter’ or the subpoena ‘subjects a person to

undue burden.’”) (quoting Fed. R. Civ. P. 45(d)(3)(A)(iii-iv)). 2

         Rule 26(c) governs protective orders. That Rule authorizes the Court “for good cause shown”

to issue a protective order to protect a party or person “from annoyance, embarrassment, oppression,

or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). “Good cause exists if ‘specific prejudice or

harm will result’ from the absence of a protective order.” In re Ohio Execution Protocol Litig., 845

F.3d at 236 (internal citation omitted). “[W]here a party's standing may fall short to quash a subpoena

under Rule 45, Rule 26(c) affords parties the ability to move for a protective order on a third party's

behalf.” Diamond Resorts Int'l, Inc. v. Phillips, 2018 WL 4328257 at *2 (M.D. Tenn. July 16, 2018).

“The burden of establishing good cause for a protective order rests with the movant.” Nix v. Sword,

11 Fed. Appx. 498, 500 (6th Cir. 2001) (citation omitted).

         “District courts have broad discretion over docket control and the discovery process.” Pittman

v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). Indeed, “‘[i]t is well

established that the scope of discovery is within the sound discretion of the trial court.’” Id. (quoting

Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)).

III.     Analysis

         In its Motion, Bleep asks the Court to either quash the Subpoenas or, in the alternative, issue

a Protective Order pursuant to Rule 26(c). (Doc. No. 32-1.) Bleep first maintains that good cause



2
  Courts “have held that the scope of discovery under a subpoena is the same as the scope of discovery under Rule 26.”
Hendricks v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011) (citation omitted). Under that Rule, district
courts may take into account “the importance of the issues at stake in the action, the amount in controversy, the parties'
relative access to relevant information, the parties' resources, the importance of the discovery in resolving the issues, and
whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Courts
must ‘balance the need for discovery against the burden imposed on the person ordered to produce documents,’ and the
status of that person as a non-party is a factor.” In re: Modern Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018) (quoting
Am. Elec. Power Co. v. United States, 191 F.R.D. 132, 136 (S.D. Ohio 1999)).
                                                             7
 Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 8 of 14. PageID #: 718




for its Motion exists because the Subpoenas improperly seek to circumvent this Court’s January 28,

2021 Order denying expedited discovery. (Id. at p. 6.) In support, Bleep notes that the Subpoenas

largely seek the very same documents and information that Thogus unsuccessfully sought to obtain

from Bleep in its Motion for Expedited Discovery. (Id. at p. 3.) Bleep further asserts that it is no

coincidence that Thogus served the Subpoenas with a response date of March 8, 2021, which is four

(4) days prior to the hearing on Bleep’s Motion for Preliminary Injunction. (Id.)

       Bleep next argues that the true intent of the Subpoenas is to “oppress and harm Bleep and to

annoy and unduly burden Bleep and its customers.” (Id.) Bleep states that the 15 Subpoena recipients

are its customers, i.e., they are entities to which Bleep sells its products. (Doc. No. 37 at p. 4.) Bleep

maintains that the 15 Subpoena recipients herein “collectively account for nearly all of Bleep’s sales.”

(Id.) Bleep argues that Thogus’s “real motive” in issuing these Subpoenas is to “damage Bleep’s

reputation and goodwill in the industry by alerting customers to this litigation.” (Doc. No. 32-1 at p.

7.) Bleep asserts that Thogus has no need to subpoena these entities at this time and that it will have

an opportunity during the normal course of discovery to obtain the requested information directly

from Bleep. (Id.)

       Finally, Bleep argues that the Subpoenas are procedurally improper because all 15 of the

Subpoenas direct the recipient to produce documents and ESI at the office of counsel for Thogus in

Cleveland, Ohio. (Id.) Because none of the 15 Subpoena recipients are located within 100 miles of

Cleveland, Bleep argues the Subpoenas are procedurally defective pursuant to Rule 45(c)(2). (Id.)

       In response, Thogus argues that Bleep lacks standing to challenge the Subpoenas because it

has failed to “assert any legally-recognized privilege” in the information sought. (Doc. No. 36 at p.

5.) Thogus maintains that the Subpoenas are not an attempt to circumvent this Courts’ “expedited


                                                    8
 Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 9 of 14. PageID #: 719




discovery restrictions” but, rather, is simply a part of Thogus’s general discovery efforts in this

litigation. (Id.) Thogus further asserts that Bleep’s “feigned outrage” is undermined by the fact that

Bleep did not challenge two other subpoenas issued by Thogus in early February to Bleep’s

“vendors,” Virtec Enterprises, LLC (“Virtec”) and Smooth-Bor Plastics (“Smooth-Bor”). (Id. at p.

5.) Thogus disputes Bleep’s characterization of the 15 Subpoena recipients as “customers,” arguing

that the recipients are “distributors and retailers of Bleep’s products that merely serve as locations for

end-user customers to purchase Bleep’s products.” (Id. at p. 6.) In this sense, Thogus argues, the

Subpoena recipients are analogous to Virtec and Smooth-Bor, whose subpoenas were not challenged

by Bleep. (Id.)

       Thogus next argues that the Subpoenas do not annoy, embarrass, oppress, or impose an undue

burden on the Subpoena recipients. (Id. at p. 7.) Thogus maintains the Subpoenas are more narrowly

tailored than its previous expedited discovery requests to Bleep, noting that they do not seek

information regarding the purported durability of product components and/or Bleep’s “lack of testing

and design engineering.” (Id. at p. 8.) Finally, Thogus asserts that the Subpoenas are not procedurally

improper because “[c]ourts generally find that Federal Civil Rule 45(c)(2)(A) does not apply where

documents can be mailed and do not require personal attendance.” (Id.)

       The Court first addresses the issue of standing. “Ordinarily a party has no standing to seek to

quash a subpoena issued to someone who is not a party to the action, unless the objecting party claims

some personal right or privilege with regard to the documents sought.” Diamond Resorts Int'l, Inc.,

2018 WL 4328257 at *2 (quoting 9A Charles Alan Wright and Arthur R. Miller, et al., Federal

Practice and Procedure § 2549 (3d ed.)). See also White Mule Co. v. ATC Leasing Co., LLC, 2008

WL 2680273 at *4 (N.D. Ohio June 25, 2008) (“In the absence of a claim of privilege, propriety


                                                    9
Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 10 of 14. PageID #: 720




interest, or personal interest, a party has no standing to quash a subpoena directed at a non-party.”)

(internal citations omitted). “The only basis upon which a party could have standing to quash a non-

party subpoena would be a claim or personal right or privilege.” Waite, Schneider, Bayless & Chesley

Co. L.P.A. v. Davis, 2013 WL 146362 at * 5 (S.D. Ohio Jan 14, 2013).

       However, courts have found that parties may have standing to seek a protective order under

Rule 26(c) to preclude discovery though subpoenas issued to third parties. See White Mule Co., LLC,

2008 WL 2680273 at * 2; U.S. v. Operation Rescue, 112 F.Supp.2d 696, 705 (S.D. Ohio 1999) (“As

Plaintiff properly notes, several other federal courts have found that a party has standing to seek a

protective order on behalf of non-parties.”) See also Focus Health Group v. Stamps, 2020 WL

7774906 at * 2 (E.D. Tenn. Dec. 30, 2020); Em v. Pyramyd Air, Ltd, 2010 WL 11681435 at * 1 (N.D.

Ohio Sept. 10, 2010). As noted above, such an order is generally available under Rule 26(c) on a

showing of good cause; i.e, a showing that “specific prejudice or harm will result” from the absence

of a protective order. In re Ohio Execution Protocol Litig., 845 F.3d at 236.

       For the following reasons, the Court finds that Bleep has demonstrated good cause for the

issuance of protective order under Rule 26(c). As an initial matter, the Court agrees that the

Subpoenas at issue improperly attempt to circumvent this Court’s January 28, 2021 Order denying

expedited discovery. As Bleep correctly notes, in many respects, Thogus’s First Set of Discovery

Requests and the Subpoenas seek the same documents and information.                Both seek design

specifications for the DreamWay and DreamPort Products (including any design changes or

modifications), and both seek documents relating to product testing performed on these products.

(Doc. No. 32-2 at PageID# 537-538; Doc. No. 32-3 at PageID# 546.) In addition, both the Discovery

Requests and Subpoenas seek documents relating to customer complaints regarding the DreamWay


                                                 10
    Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 11 of 14. PageID #: 721




and DreamPort products from March 2018 to the present. (Id.) Both also seek sales figures for the

DreamWay and DreamPort products for the past several years. (Id.) In sum, while there are some

differences between the Discovery Requests and Subpoenas, 3 the Court finds that, in large measure,

they seek production of the same universe of documents and information.

         Moreover, both the expedited Discovery Requests and the Subpoenas sought to obtain these

documents prior to the Preliminary Injunction Hearing. Specifically, as noted above, the Subpoenas

(issued on February 18, 2021) asked the recipients to produce the requested documents by March 8,

2021, four days prior to the hearing. Although not raised by Bleep, the Court has some concern

regarding whether this is a reasonable time for compliance, 4 particularly in light of the fact that the

Subpoenas broadly request the production of 20 separate categories of documents. In addition, the

Court notes that Subpoenas command the recipients to mail the documents to Thogus’s counsel in

downtown Cleveland. Given that the majority of the Subpoena recipients are located out of State

(and in light of recent postal delays), the recipients would likely have to assemble the requested

documents and mail them several days prior to the March 8, 2021 deadline. Thogus offers no

explanation for this compressed time frame, asserting generally that it is simply conducting “general

discovery” in this litigation. The Court is not persuaded. To the contrary, the Court finds, in light of

the above, that the Subpoenas at issue are nothing more than an end run around this Court’s January

28, 2021 Order under the guise of “general discovery.”




3
  The Subpoena also contains five requests for documents relating to the “NextGen DreamWay” and “Next Gen
DreamPort” products. (Doc. No. 32-3 at ¶¶ 15-20.) In its Motion, Bleep states that these “NextGen” products do not
exist. See Doc. No. 32-1 at p. 4, fn 2.
4
 As the Subpoena was issued on February 18, 2021 and requested documents by March 8, 2021, the time for compliance
was 18 days.
                                                       11
    Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 12 of 14. PageID #: 722




         The Court also finds that the Subpoenas at issue are intended to harass and embarrass Bleep.

It is quite clear to this Court that the 15 Subpoena recipients are Bleep’s customers. As Bleep explains

in its Reply Brief:

         All 15 of the subpoenaed parties are entities to which Bleep sells its products, and all
         15 of the subpoenaed parties purchase products from Bleep. Each of the 15
         subpoenaed entities decides whether to carry and offer to consumers Bleep’s CPAP
         products versus products offered by Bleep’s competitors. Therefore, each of the 15
         subpoenaed entities, which collectively account for nearly all of Bleep’s sales, have
         influence over which CPAP products, be it from Bleep or one of Bleep’s competitors,
         are ultimately used by an individual consumer.

(Doc. No. 37 at p. 4.) Thogus’s argument that the Subpoena recipients “merely serve as locations for

end-user customers to purchase Bleep’s products” is disingenuous and entirely without merit. As

each of the Subpoena recipients purchase Bleep’s products, the Court finds that they are Bleep’s

“customers” for purposes of the instant Motion. 5

         Thus, in issuing the instant Subpoenas, Thogus targeted Bleep’s client base, alerting nearly

all of Bleep’s customers to the instant lawsuit and demanding compliance with a broad array of

document requests on an expedited basis. Thogus offers no explanation for the expedited and onerous

nature of these Subpoenas, nor does it explain why it felt compelled to seek the requested documents

from Bleep’s customers rather than simply obtaining them from Bleep itself through the normal

course of discovery. As noted above, the discovery deadline in this matter does not expire until




5
  The Court is also not persuaded by Thogus’s argument that Bleep somehow waived its right to challenge the instant
Subpoenas because it failed to object to Thogus’s subpoenas to Virtec and Smooth-Bor. Neither of these entities are
“customers” of Bleep. Rather, Virtec provided engineering and quality assurance services to Bleep, while Smooth-Bor
is a former supplier of Bleep’s products. In short, Bleep purchased goods and services from Virtec and Smooth-Bor, not
the other way around. The Court agrees with Bleep that “the same harm does not result from the Subpoenas served on
Virtec and Smooth-Bor as from the Subpoenas served on Bleep’s customers, which place those customer relationships
directly at risk.” (Doc. No. 37 at pp. 4-5.) In any event, it is simply immaterial that Bleep failed to challenge the Virtec
and Smooth-Bor subpoenas. A party is not required to challenge every single Subpoena issued over the course of
discovery in order to preserve a challenge to any one of them.
                                                            12
    Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 13 of 14. PageID #: 723




December 31, 2021, leaving ample time for Thogus to properly obtain the requested documents and

information from Bleep. In light of the haste, breadth, and timing of Thogus’s Subpoenas, the Court

finds that the Subpoenas were principally issued for the twin purposes of (1) obtaining expedited

discovery in violation of this Court’s January 28, 2021 Order; and (2) embarrassing and annoying

Bleep by targeting its customer base. 6

         Accordingly, the Court finds that a protective order is necessary to protect Bleep from

harassment and potential damage to its reputation and goodwill. The Court, therefore, directs Thogus

to withdraw the 15 Subpoenas at issue, immediately upon receipt of this Order. Bleep is also

permitted to notify the Subpoena recipients that the Subpoenas should be disregarded pursuant to this

Court’s Order. In the event that Thogus has already received documents from any of the Subpoena

recipients in response to its Subpoenas, it is prohibited from relying on or introducing such documents

in connection with the upcoming Preliminary Injunction hearing. Finally, it is further ordered that

Thogus is prohibited from serving any additional Subpoenas on the 15 recipients at issue herein unless

and until Thogus demonstrates that it has been unable to obtain the desired information directly from

Bleep during the normal course of discovery.

IV.      Conclusion

         For all the foregoing reasons, Defendant Bleep, LLC’s Motion to Quash or, in the Alternative,

for Protective Order (Doc. No. 32) is GRANTED as set forth herein. Thogus is hereby ordered to

withdraw the 15 Subpoenas at issue, immediately upon receipt of this Order. In the event that Thogus

has already received documents from any of the Subpoena recipients in response to its Subpoenas, it



6
  While none of the Subpoena recipients have filed Motions to Quash, Bleep indicates that “Bleep’s customers have
responded negatively to the Subpoenas – by calling Bleep and inquiring into the nature and scope of the lawsuit.” (Doc.
No. 37 at p. 5, fn 2.)
                                                         13
Case: 1:20-cv-01887-PAB Doc #: 38 Filed: 03/04/21 14 of 14. PageID #: 724




is prohibited from relying on or introducing such documents in connection with the upcoming

Preliminary Injunction hearing. Finally, it is further ordered that Thogus is prohibited from serving

any additional Subpoenas on the 15 recipients at issue herein unless and until Thogus demonstrates

that it has been unable to obtain the desired information directly from Bleep during the normal course

of discovery.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: March 4, 2021                                   U. S. DISTRICT JUDGE




                                                 14
